i          i        i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00455-CV

                               IN THE INTEREST OF B.H., A CHILD

                        From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-PA-01604
                           Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed:       December 10, 2008

DISMISSED FOR WANT OF PROSECUTION

           Appellant has failed to file a brief in this matter. On October 23, 2008, notice was given to

the appellant that this appeal was subject to dismissal pursuant to Texas Rule of Appellate Procedure

38.8(a)(1). Appellant was given until November 3, 2008 to file a brief or respond to our order. To

date, neither the brief nor a response to our order has been received. Consequently, the appeal is

dismissed for want of prosecution. See TEX . R. APP . P. 38.8; 42.3.

                                                         PER CURIAM